       Case 16-18012                  Doc 43          Filed 03/07/19 Entered 03/07/19 11:05:05                                     Desc Main
                                                       Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 1:16-BK-18012-CAD
                                                                       §
CAROLE ANN LEE                                                         §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 05/31/2016. The
        undersigned trustee was appointed on 05/31/2016.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

     4.          The trustee realized gross receipts of                                                                            $50,000.00

                          Funds were disbursed in the following amounts:

                         Payments made under an interim distribution                                                                    $0.00
                         Administrative expenses                                                                                   $24,831.79
                         Bank service fees                                                                                              $0.00
                         Other Payments to creditors                                                                                $2,368.28
                         Non-estate funds paid to 3rd Parties                                                                           $0.00
                         Exemptions paid to the debtor                                                                             $15,000.00
                         Other payments to the debtor                                                                                   $0.00

                         Leaving a balance on hand of1                                                                               $7,799.93

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 16-18012                 Doc 43           Filed 03/07/19 Entered 03/07/19 11:05:05                                     Desc Main
                                                       Document     Page 2 of 12
     6. The deadline for filing non-governmental claims in this case was 10/27/2016 and the deadline
        for filing government claims was 11/27/2016. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $4,250.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $4,250.00,
for a total compensation of $4,250.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$171.00, for total expenses of $171.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 02/15/2019                                                         By:      /s/ Deborah K. Ebner
                                                                                  Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                    Case 16-18012              Doc 43           Filed 03/07/19 Entered 03/07/19 11:05:05                                     Desc Main
                                                                                                                                                  Page No:         1
                                                                        FORM Page
                                                                 Document      1   3 of 12
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                          Exhibit A
                                                                ASSET CASES
Case No.:                    16-18012-CAD                                                            Trustee Name:                               Deborah K. Ebner
Case Name:                   CAROLE ANN LEE                                                          Date Filed (f) or Converted (c):            05/31/2016 (f)
For the Period Ending:       2/15/2019                                                               §341(a) Meeting Date:                       06/23/2016
                                                                                                     Claims Bar Date:                            10/27/2016

                         1                                 2                      3                            4                         5                          6

                 Asset Description                     Petition/         Estimated Net Value              Property                 Sales/Funds                 Asset Fully
                  (Scheduled and                     Unscheduled        (Value Determined by              Abandoned               Received by the           Administered (FA) /
             Unscheduled (u) Property)                  Value                  Trustee,             OA =§ 554(a) abandon.             Estate                  Gross Value of
                                                                       Less Liens, Exemptions,                                                               Remaining Assets
                                                                          and Other Costs)

 Ref. #
1       Location: 5160 W. Sunnyside                    $299,000.00                          $0.00                                              $0.00                         FA
        Ave., Chicago IL 60630. Entire
        property value: $299,000.00
Asset Notes:
2       Furniture                                          $400.00                          $0.00                                              $0.00                         FA
Asset Notes:
3       Clothing                                           $300.00                          $0.00                                              $0.00                         FA
Asset Notes:
4       Personal Injury Settlement                      $50,000.00                    $35,000.00                                          $50,000.00                         FA
5       Property insurance settlement                          $0.00                        $1.00                                              $0.00                         FA
6       Fraud claims against Ian                               $0.00                        $1.00                                              $0.00                         FA
        Braunstein


TOTALS (Excluding unknown value)                                                                                                            Gross Value of Remaining Assets
                                                      $349,700.00                     $35,002.00                                          $50,000.00                 $0.00




     Major Activities affecting case closing:
      06/06/2018     Disputed claim of Ian Braunstein resolved pursuant to Court Order (Memorandum) EOD 6/6/18.
      06/22/2017     Gabe reports that he is negotiating with Medicare for claim reduction.
      05/01/2016      Attorney Wayne Rhine will release his file to us so long as we pick it up. 312-589-5832 / 509 West Washington . I will tell Gabe to
                     pick up.


 Initial Projected Date Of Final Report (TFR):           12/31/2020                                                     /s/ DEBORAH K. EBNER
 Current Projected Date Of Final Report (TFR):           12/31/2020                                                     DEBORAH K. EBNER
                                               Case 16-18012               Doc 43  Filed 03/07/19
                                                                                              FORMEntered
                                                                                                      2       03/07/19 11:05:05                                Desc MainPage No: 1                      Exhibit B
                                                                                     Document       Page 4 of 12
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-18012-CAD                                                                                                Trustee Name:                         Deborah K. Ebner
 Case Name:                       CAROLE ANN LEE                                                                                              Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***5133                                                                                                  Checking Acct #:                      ******1201
Co-Debtor Taxpayer ID #:                                                                                                                      Account Title:
For Period Beginning:             5/31/2016                                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                2/15/2019                                                                                                   Separate bond (if applicable):

       1                2                                3                                                     4                                                      5                 6                      7

   Transaction       Check /                          Paid to/                        Description of Transaction                               Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                       Received From                                                                              Tran Code            $                   $


11/15/2018            (4)      United States Liability INsurance Company      Settlement Lee vs. Claeys 2012-008685                            1129-000          $50,000.00                                    $50,000.00
11/28/2018           3001      David Petrich                                  court ordered atty fees                                          3210-600                                     $2,500.00          $47,500.00
11/28/2018           3002      David Petrich                                  expense award per Court Order                                    3220-610                                      $905.22           $46,594.78
11/28/2018           3003      VERITEXT                                       court reporter charges per court order                           3992-000                                      $707.09           $45,887.69
11/28/2018           3004      Carole Lee                                     exemption claim                                                  8100-002                                 $15,000.00             $30,887.69
11/28/2018           3005      Medicare                                       lien claim per court order                                       4220-000                                     $2,368.28          $28,519.41
12/13/2018           3006      WILLIAM J FACTOR                               Per Order                                                        3110-000                                 $20,608.50               $7,910.91
12/13/2018           3007      WILLIAM J FACTOR                               Per Order                                                        3120-000                                      $110.98             $7,799.93

                                                                                                 TOTALS:                                                            $50,000.00          $42,200.07               $7,799.93
                                                                                                     Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                                 Subtotal                                                           $50,000.00          $42,200.07
                                                                                                     Less: Payments to debtors                                           $0.00          $15,000.00
                                                                                                 Net                                                                $50,000.00          $27,200.07



                     For the period of 5/31/2016 to 2/15/2019                                                              For the entire history of the account between 01/23/2018 to 2/15/2019

                     Total Compensable Receipts:                               $50,000.00                                  Total Compensable Receipts:                                $50,000.00
                     Total Non-Compensable Receipts:                                $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                             $50,000.00                                  Total Comp/Non Comp Receipts:                              $50,000.00
                     Total Internal/Transfer Receipts:                              $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                          $27,200.07                                  Total Compensable Disbursements:                           $27,200.07
                     Total Non-Compensable Disbursements:                      $15,000.00                                  Total Non-Compensable Disbursements:                       $15,000.00
                     Total Comp/Non Comp Disbursements:                        $42,200.07                                  Total Comp/Non Comp Disbursements:                         $42,200.07
                     Total Internal/Transfer Disbursements:                         $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                              Case 16-18012       Doc 43  Filed 03/07/19
                                                                                     FORMEntered
                                                                                             2       03/07/19 11:05:05                              Desc MainPage No: 2                     Exhibit B
                                                                            Document       Page 5 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-18012-CAD                                                                                     Trustee Name:                         Deborah K. Ebner
Case Name:                        CAROLE ANN LEE                                                                                   Bank Name:                            Rabobank, N.A.
Primary Taxpayer ID #:            **-***5133                                                                                       Checking Acct #:                      ******3100
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        Checking
For Period Beginning:             5/31/2016                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                2/15/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                   6                     7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                                $0.00                $0.00                    $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                $0.00
                                                                                      Subtotal                                                               $0.00                $0.00
                                                                                          Less: Payments to debtors                                          $0.00                $0.00
                                                                                      Net                                                                    $0.00                $0.00



                     For the period of 5/31/2016 to 2/15/2019                                                   For the entire history of the account between 08/28/2017 to 2/15/2019

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                      $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                    $0.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                      $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                             Case 16-18012        Doc 43  Filed 03/07/19
                                                                                     FORMEntered
                                                                                             2       03/07/19 11:05:05                      Desc MainPage No: 3                     Exhibit B
                                                                            Document       Page 6 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-18012-CAD                                                                              Trustee Name:                         Deborah K. Ebner
Case Name:                       CAROLE ANN LEE                                                                            Bank Name:                            Rabobank, N.A.
Primary Taxpayer ID #:           **-***5133                                                                                Checking Acct #:                      ******3100
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                        Checking
For Period Beginning:            5/31/2016                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               2/15/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET               ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                              $50,000.00           $42,200.07                $7,799.93




                     For the period of 5/31/2016 to 2/15/2019                                           For the entire history of the case between 05/31/2016 to 2/15/2019

                     Total Compensable Receipts:                      $50,000.00                        Total Compensable Receipts:                                $50,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $50,000.00                        Total Comp/Non Comp Receipts:                              $50,000.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $27,200.07                        Total Compensable Disbursements:                           $27,200.07
                     Total Non-Compensable Disbursements:             $15,000.00                        Total Non-Compensable Disbursements:                       $15,000.00
                     Total Comp/Non Comp Disbursements:               $42,200.07                        Total Comp/Non Comp Disbursements:                         $42,200.07
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DEBORAH K. EBNER
                                                                                                                        DEBORAH K. EBNER
                                          Case 16-18012                Doc 43      Filed 03/07/19 Entered 03/07/19 11:05:05
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                             Desc Main
                                                                                                                                                   Page No: 1                   Exhibit C
                                                                                    Document      Page 7 of 12

  Case No.                      16-18012-CAD                                                                                       Trustee Name:             Deborah K. Ebner
  Case Name:                    CAROLE ANN LEE                                                                                     Date:                     2/15/2019
  Claims Bar Date:              10/27/2016

 Claim               Creditor Name         Claim            Claim Class         Claim    Uniform     Scheduled     Claim        Amount         Amount        Interest           Tax            Net
  No.:                                      Date                                Status   Tran Code   Amount        Amount       Allowed          Paid                                       Remaining
                                                                                                                                                                                             Balance

         DEBORAH K. EBNER                11/03/2017   Trustee                Allowed     2100-000          $0.00    $4,250.00    $4,250.00           $0.00        $0.00            $0.00     $4,250.00
                                                      Compensation
         P.O. Box 929
         Glenview IL 60025
         DEBORAH K. EBNER,               02/15/2019   Trustee Expenses       Allowed     2200-000          $0.00     $171.00      $171.00            $0.00        $0.00            $0.00       $171.00
         TRUSTEE
         P.O. Box 929
         Glenview IL 60025
         CAROLE LEE                      11/28/2018   Exemptions             Allowed     8100-002     $15,000.00   $15,000.00   $15,000.00      $15,000.00        $0.00            $0.00         $0.00
Claim Notes:   exemption claim
         MEDICARE                        11/28/2018   Pers. Prop. and        Allowed     4220-000      $2,368.28    $2,368.28    $2,368.28       $2,368.28        $0.00            $0.00         $0.00
                                                      Intangibles-
                                                      -Nonconsensual Liens
                                                      (judgements, storage
                                                      liens)
Claim Notes:   Per Court Order entered 3/28/18.
         WILLIAM J FACTOR                12/12/2018   Attorney for Trustee   Allowed     3120-000       $110.98      $110.98      $110.98          $110.98        $0.00            $0.00         $0.00
                                                      Expenses (Trustee
                                                      Firm)
         1363 SHERMER ROAD
         SUITE 224
         NORTHBROOK IL 60062
         WILLIAM J FACTOR                12/12/2018   Attorney for Trustee   Allowed     3110-000     $20,608.50   $20,608.50   $20,608.50      $20,608.50        $0.00            $0.00         $0.00
                                                      Fees (Trustee Firm)
         105 W Madison St
         Suite 1500
         Chicago IL 60602
Claim Notes: Per Order
         VERITEXT                        11/28/2018    Other Professional    Allowed     3992-000       $707.09      $707.09      $707.09          $707.09        $0.00            $0.00         $0.00
                                                       Expenses
Claim Notes:   Court Reporter expenses per court order of 3/28/18
         DAVID PETRICH                   11/28/2018   Special Counsel for    Allowed     3220-610       $905.22      $905.22      $905.22          $905.22        $0.00            $0.00         $0.00
                                                      Trustee Expenses
Claim Notes:   Per Court Order entered 3/28/18
                                            Case 16-18012               Doc 43       Filed 03/07/19 Entered 03/07/19 11:05:05
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                     Desc Main
                                                                                                                                                           Page No: 2                   Exhibit C
                                                                                      Document      Page 8 of 12

  Case No.                      16-18012-CAD                                                                                               Trustee Name:             Deborah K. Ebner
  Case Name:                    CAROLE ANN LEE                                                                                             Date:                     2/15/2019
  Claims Bar Date:              10/27/2016

 Claim               Creditor Name           Claim           Claim Class          Claim      Uniform        Scheduled      Claim        Amount         Amount        Interest           Tax            Net
  No.:                                       Date                                 Status     Tran Code       Amount       Amount        Allowed          Paid                                       Remaining
                                                                                                                                                                                                     Balance

         DAVID PETRICH                     11/28/2018   Special Counsel for      Allowed     3210-600         $2,500.00     $2,500.00    $2,500.00       $2,500.00        $0.00            $0.00         $0.00
                                                        Trustee Fees
Claim Notes:   Per Order entered 3/28/18
     2   IAN BRAUNSTEIN                    10/27/2016   Real Estate-            Disallowed   4110-000             $0.00   $218,099.60        $0.00           $0.00        $0.00            $0.00         $0.00
                                                        -Consensual Liens
                                                        (mortgages, deeds of
                                                        trust, PMSI)
          20020 Western Ave.
          Olympia Fields IL 60461
    1P   INTERNAL REVENUE                  09/16/2016   Claims of                Allowed     5800-000             $0.00      $545.70      $545.70            $0.00        $0.00            $0.00       $545.70
         SERVICE                                        Governmental Units
          PO Box 7346
          Philadelphia PA
    3P   ILLINOIS DEPARTMENT               11/23/2016   Claims of                Allowed     5800-000             $0.00      $184.65      $184.65            $0.00        $0.00            $0.00       $184.65
         OF REVENUE                                     Governmental Units
         BANKRUPTCY SECTION
          PO Box 19035
          Springfield IL
    1U   INTERNAL REVENUE                  09/16/2016   General Unsecured §      Allowed     7100-000             $0.00     $1,671.74    $1,671.74           $0.00        $0.00            $0.00     $1,671.74
         SERVICE                                        726(a)(2)
          PO Box 7346
          Philadelphia PA
    2U   IAN BRAUNSTEIN                    10/27/2016   General Unsecured §      Allowed     7100-000             $0.00    $45,725.00   $45,725.00           $0.00        $0.00            $0.00    $45,725.00
                                                        726(a)(2)
         20020 Western Ave.
         Olympia Fields IL 60461
Claim Notes:  06/06/2018 Order Modifying Claim(s) 2 (RE: 24 Objection to Claim). Signed on 6/6/2018 (Bowles, Aaron)
    3U   ILLINOIS DEPARTMENT               11/23/2016   Tardy General            Allowed     7200-000             $0.00       $18.40       $18.40            $0.00        $0.00            $0.00        $18.40
         OF REVENUE                                     Unsecured § 726(a)(3)
         BANKRUPTCY SECTION
          PO Box 19035
          Springfield IL
                                                                                                                          $312,866.16   $94,766.56      $42,200.07        $0.00           $0.00     $52,566.49
                                           Case 16-18012             Doc 43   Filed 03/07/19 Entered 03/07/19 11:05:05
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Main
                                                                                                                                           Page No: 3                    Exhibit C
                                                                               Document      Page 9 of 12

Case No.                      16-18012-CAD                                                                                    Trustee Name:           Deborah K. Ebner
Case Name:                    CAROLE ANN LEE                                                                                  Date:                   2/15/2019
Claims Bar Date:              10/27/2016


      CLAIM CLASS SUMMARY TOTALS

                                           Claim Class                              Claim        Amount       Amount                   Interest           Tax                   Net
                                                                                   Amount        Allowed       Paid                                                          Remaining
                                                                                                                                                                              Balance


           Attorney for Trustee Expenses (Trustee Firm)                               $110.98       $110.98      $110.98                      $0.00           $0.00                    $0.00

           Attorney for Trustee Fees (Trustee Firm)                                 $20,608.50   $20,608.50    $20,608.50                     $0.00           $0.00                    $0.00

           Claims of Governmental Units                                               $730.35       $730.35           $0.00                   $0.00           $0.00                  $730.35

           Exemptions                                                               $15,000.00   $15,000.00    $15,000.00                     $0.00           $0.00                    $0.00

           General Unsecured § 726(a)(2)                                            $47,396.74   $47,396.74           $0.00                   $0.00           $0.00             $47,396.74

           Other Professional Expenses                                                $707.09       $707.09      $707.09                      $0.00           $0.00                    $0.00

           Pers. Prop. and Intangibles--Nonconsensual Liens (judgements,             $2,368.28    $2,368.28     $2,368.28                     $0.00           $0.00                    $0.00
           storage liens)

           Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)         $218,099.60        $0.00           $0.00                   $0.00           $0.00                    $0.00

           Special Counsel for Trustee Expenses                                       $905.22       $905.22      $905.22                      $0.00           $0.00                    $0.00

           Special Counsel for Trustee Fees                                          $2,500.00    $2,500.00     $2,500.00                     $0.00           $0.00                    $0.00

           Tardy General Unsecured § 726(a)(3)                                         $18.40        $18.40           $0.00                   $0.00           $0.00                   $18.40

           Trustee Compensation                                                      $4,250.00    $4,250.00           $0.00                   $0.00           $0.00              $4,250.00

           Trustee Expenses                                                           $171.00       $171.00           $0.00                   $0.00           $0.00                  $171.00
  Case 16-18012            Doc 43     Filed 03/07/19 Entered 03/07/19 11:05:05                    Desc Main
                                       Document     Page 10 of 12


                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           1:16-BK-18012-CAD
Case Name:          CAROLE ANN LEE
Trustee Name:       Deborah K. Ebner

                                                                Balance on hand:                      $7,799.93


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim               Proposed
                                                                Amount of      Payments to               Amount
                                                                   Claim             Date
              Medicare                        $2,368.28          $2,368.28           $2,368.28               $0.00
           2 Ian Braunstein                 $218,099.60              $0.00               $0.00               $0.00


                                           Total to be paid to secured creditors:                         $0.00
                                                             Remaining balance:                       $7,799.93

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim               Proposed
                                                                Requested      Payments to              Payment
                                                                                     Date
Deborah K. Ebner, Trustee Fees                                   $4,250.00               $0.00          $4,250.00
Deborah K. Ebner, Trustee, Trustee Expenses                       $171.00                $0.00           $171.00
WILLIAM J FACTOR, Attorney for Trustee Fees                     $20,608.50          $20,608.50               $0.00
WILLIAM J FACTOR, Attorney for Trustee                            $110.98             $110.98                $0.00
Expenses
Other: David Petrich, Special Counsel for Trustee                $2,500.00           $2,500.00               $0.00
Fees
Other: David Petrich, Special Counsel for Trustee                 $905.22             $905.22                $0.00
Expenses
Other: VERITEXT, Other Professional Expenses                      $707.09             $707.09                $0.00


                          Total to be paid for chapter 7 administrative expenses:                     $4,421.00
                                                             Remaining balance:                       $3,378.93

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE




UST Form 101-7-TFR (5/1/2011)
  Case 16-18012            Doc 43         Filed 03/07/19 Entered 03/07/19 11:05:05               Desc Main
                                           Document     Page 11 of 12



                       Total to be paid to prior chapter administrative expenses:                       $0.00
                                                             Remaining balance:                     $3,378.93

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $730.35 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to       Payment
                                                                                         Date
         1P Internal Revenue Service                                  $545.70            $0.00        $545.70
         3P Illinois Department of Revenue                            $184.65            $0.00        $184.65
            Bankruptcy Section


                                                 Total to be paid to priority claims:                $730.35
                                                                Remaining balance:                  $2,648.58

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $47,396.74 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 5.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
         1U Internal Revenue Service                                $1,671.74            $0.00         $93.42
         2U Ian Braunstein                                        $45,725.00             $0.00       $2,555.16


                                Total to be paid to timely general unsecured claims:                $2,648.58
                                                                Remaining balance:                      $0.00

        Tardily filed claims of general (unsecured) creditors totaling $18.40 have been allowed and will
be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount


UST Form 101-7-TFR (5/1/2011)
  Case 16-18012            Doc 43     Filed 03/07/19 Entered 03/07/19 11:05:05               Desc Main
                                       Document     Page 12 of 12


                                                                                     Date
         3U Illinois Department of Revenue                          $18.40           $0.00              $0.00
            Bankruptcy Section


                       Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                              Remaining balance:                    $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                        Total to be paid for subordinated claims:                   $0.00
                                                              Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
